UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21287 John Hancock Preferred Income Fund III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: February 28, 2006 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Preferred Income Fund III Securities owned by the Fund on February 28, 2006 (unaudited) Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) Value Bonds 6.69% (Cost $71,400,628) Automobile Manufacturers 0.18% Ford Motor Co., Note 7.450 07-16-31 BB- 2,755 1,956,050 Consumer Finance 0.25% General Motors Acceptance Corp., Bond 8.000 11-01-31 BB 3,000 2,739,714 Electric Utilities 3.56% Black Hills Corp., Note 6.500 05-15-13 BBB- 15,000 15,214,785 DPL, Inc., Sr Note 6.875 09-01-11 BB- 5,036 5,286,400 Entergy Gulf States, Inc., 1st Mtg Bond 6.200 07-01-33 BBB+ 15,000 14,499,480 Kentucky Power Co., Sr Note, Ser D 5.625 12-01-32 BBB 3,565 3,361,909 Integrated Oil & Gas 0.54% Amerada Hess Corp., Note 7.125 03-15-33 BBB- 5,000 5,762,530 Multi-Utilities & Unregulated Power 1.09% DTE Energy Co., Sr Note 6.375 04-15-33 BBB- 7,500 7,764,075 TECO Energy, Inc., Note 7.000 05-01-12 BB 3,810 4,000,500 Oil & Gas Refining, Marketing & Transportation 1.07% Valero Energy Corp., Note 7.500 04-15-32 BBB- 9,500 11,540,258 Credit Par value Issuer, description, maturity date rating (A) Value Capital preferred securities 7.96% (Cost $88,541,154) Diversified Banks 3.18% Credit Agricole Preferred Funding Trust, 7.00%, 01-29-49 A 9,000 9,112,500 Page 1 John Hancock Preferred Income Fund III Securities owned by the Fund on February 28, 2006 (unaudited) Lloyds TSB Bank Plc, 6.90%, 11-29-49 (United Kingdom) A+ 25,000 25,157,500 Electric Utilities 0.68% DPL Capital Trust II, 8.125%, 09-01-31 B+ 6,225 7,283,250 Gas Utilities 0.51% KN Capital Trust III, 7.63%, 04-15-28 BB+ 4,960 5,545,047 Integrated Telecommunication Services 1.42% TCI Communications Financing Trust III, 9.65%, 03-31-27 BBB- 14,210 15,343,816 Investment Banking & Brokerage 0.93% HBOS Capital Funding L.P., 6.85%, 03-29-49 (United Kingdom) A 10,000 10,075,000 Multi-Utilities & Unregulated Power 0.90% Dominion Resources Capital Trust I, 7.83%, 12-01-27 BB+ 9,097 9,669,975 Other Diversified Financial Services 0.34% JPM Capital Trust I, 7.54%, 01-15-27 A- 3,447 3,621,387 Issuer Shares Value Common stocks 3.28% (Cost $30,574,170) Electric Utilities 0.90% FPL Group, Inc. 164,908 6,914,592 Scottish Power Plc, American Depositary Receipt (United Kingdom) 70,000 2,859,500 Gas Utilities 0.68% ONEOK, Inc. 239,471 7,325,418 Multi-Utilities & Unregulated Power 1.70% CH Energy Group, Inc. 20,600 1,011,460 DTE Energy Co. 281,516 12,189,643 TECO Energy, Inc. 300,000 5,118,000 Credit Issuer, description rating (A) Shares Value Preferred stocks 81.20% (Cost $882,566,454) Agricultural Products 1.49% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 195,000 16,075,312 Page 2 John Hancock Preferred Income Fund III Securities owned by the Fund on February 28, 2006 (unaudited) Asset Management & Custody Banks 0.39% BNY Capital V, 5.95%, Ser F A- 170,361 4,153,401 Automobile Manufacturers 2.05% Ford Motor Co., 7.50% BB- 761,385 12,943,545 General Motors Corp., 7.25%, Ser 07-15-41 B 50,641 762,653 General Motors Corp., 7.375%, Ser 05-15-48 B2 558,194 8,400,820 Consumer Finance 2.57% CIT Group, Inc., 6.35%, Ser A BBB+ 70,000 1,828,400 Ford Motor Credit Co., 7.60% Ba2 25,000 501,000 HSBC Finance Corp., 6.36%, Depositary Shares, Ser B BBB+ 250,000 6,525,000 HSBC Finance Corp., 6.875% A 636,118 16,316,427 SLM Corp., 6.00% A 56,195 1,368,910 SLM Corp., 6.97%, Ser A BBB+ 21,400 1,194,120 Diversified Banks 7.04% BAC Capital Trust II, 7.00% A 94,600 2,401,894 BAC Capital Trust III, 7.00% A 22,000 563,200 BAC Capital Trust IV, 5.875% A 411,400 10,071,072 HSBC Holdings Plc, 6.20%, Ser A (United Kingdom) A- 222,200 5,515,004 Royal Bank of Scotland Group Plc, 5.75%, Ser L (United Kingdom) A 960,000 23,232,000 Santander Finance Preferred S.A. Unipersonal, 6.41%, Ser 1 (Spain) BBB+ 100,000 2,504,000 USB Capital IV, 7.35% A 59,100 1,499,958 USB Capital V, 7.25% A 60,700 1,556,348 USB Capital VIII, 6.35%, Ser 1 A 120,000 3,030,000 Wachovia Preferred Funding Corp., 7.25%, Ser A A- 674,800 18,826,920 Wells Fargo Capital Trust IV, 7.00% A 187,800 4,719,414 Wells Fargo Capital Trust VII, 5.85% A 81,700 1,989,395 Electric Utilities 12.52% Cleveland Electric Financing Trust I, 9.00% BB+ 27,400 715,140 Consolidated Edison, Inc., $5.00, Ser A BBB+ 30,000 2,746,500 Consolidated Edison, Inc., 7.25% A- 56,000 1,455,440 Entergy Mississippi, Inc., 7.25% A- 113,668 2,908,764 FPC Capital I, 7.10%, Ser A BB+ 743,600 18,642,052 FPL Group Capital Trust I, 5.875% BBB+ 490,000 12,034,400 Georgia Power Capital Trust V, 7.125% BBB+ 156,100 4,007,087 Georgia Power Co., 6.00%, Ser R A 730,000 18,323,000 Great Plains Energy, Inc., 8.00%, Conv BBB- 685,400 16,877,975 HECO Capital Trust III, 6.50% BBB- 130,000 3,305,900 Interstate Power & Light Co., 7.10%, Ser C BBB- 354,900 9,724,260 Interstate Power & Light Co., 8.375%, Ser B Baa3 54,500 1,798,500 Northern States Power Co., 8.00% BBB- 74,550 1,948,737 NVP Capital I, 8.20%, Ser A CCC+ 56,300 1,434,524 NVP Capital III, 7.75% CCC+ 379,705 9,678,680 Sierra Pacific Power Co., 7.80%, Ser 1 (Class A) CCC+ 73,507 1,856,052 Page 3 John Hancock Preferred Income Fund III Securities owned by the Fund on February 28, 2006 (unaudited) Southern California Edison Co., 6.125% BBB- 20,000 2,020,000 TXU Corp., 8.125%, Conv Ba1 170,000 14,172,900 Virginia Power Capital Trust, 7.375% BB+ 444,200 11,327,100 Gas Utilities 3.32% Laclede Capital Trust I, 7.70% BBB+ 76,500 1,978,290 Southern Union Co., 7.55% BB+ 449,000 11,808,700 Southwest Gas Capital II, 7.70% BB 810,250 21,431,112 Vectren Utility Holdings, Inc., 7.25% A- 23,200 588,120 Hotels, Resorts & Cruise Lines 0.28% Hilton Hotels Corp., 8.00% BB 118,600 2,998,208 Integrated Telecommunication Services 2.56% Telephone & Data Systems, Inc., 6.625% A- 462,900 11,387,340 Telephone & Data Systems, Inc., 7.60%, Ser A A- 492,976 12,472,293 Verizon New England, Inc., 7.00%, Ser B A3 146,100 3,697,791 Investment Banking & Brokerage 9.61% Fleet Capital Trust VII, 7.20% A 61,604 1,575,830 Fleet Capital Trust IX, 6.00% A 469,200 11,645,544 Goldman Sachs Group, Inc., 6.20%, Ser B A- 240,000 6,247,200 Lehman Brothers Holdings Capital Trust III, 6.375%, Ser K A- 793,400 20,255,502 Lehman Brothers Holdings, Inc., 5.67%, Depositary Shares, Ser D A- 142,500 7,267,500 Merrill Lynch Preferred Capital Trust III, 7.00% A- 417,017 10,825,761 Merrill Lynch Preferred Capital Trust IV, 7.12% A- 232,700 6,043,219 Merrill Lynch Preferred Capital Trust V, 7.28% A- 373,700 9,824,573 Morgan Stanley Capital Trust III, 6.25% A- 764,025 18,879,058 Morgan Stanley Capital Trust IV, 6.25% A- 393,925 9,852,064 Morgan Stanley Capital Trust VI, 6.60% A- 50,000 1,266,500 Life & Health Insurance 2.21% Lincoln National Capital VI, 6.75%, Ser F BBB 304,000 7,797,600 Phoenix Cos., Inc. (The), 7.45% BBB 387,849 9,835,851 PLC Capital Trust IV, 7.25% BBB+ 120,600 3,099,420 PLC Capital Trust V, 6.125% BBB+ 73,300 1,814,175 Prudential Plc, 6.50% (United Kingdom) A 50,000 1,290,000 Multi-Line Insurance 6.30% AEGON N.V., 6.375% (Netherlands) A- 236,265 5,989,318 AEGON N.V., 6.50% (Netherlands) A- 30,000 757,500 ING Groep N.V., 7.05% (Netherlands) A 603,970 15,461,632 ING Groep N.V., 7.20% (Netherlands) A 641,000 16,563,440 MetLife, Inc., 6.375%, Ser B, Conv BBB+ 11,680 321,317 MetLife, Inc., 6.50%, Ser B BBB 1,108,850 28,907,719 Page 4 John Hancock Preferred Income Fund III Securities owned by the Fund on February 28, 2006 (unaudited) Multi-Utilities & Unregulated Power 7.92% Aquila, Inc., 7.875% B2 218,707 5,480,797 Avista Corp., $6.95, Ser K BB- 138,517 14,197,993 BGE Capital Trust II, 6.20% BBB- 639,428 15,972,911 Consumers Energy Co. Financing IV, 9.00% Ba2 211,700 5,419,520 DTE Energy Trust I, 7.80% BB+ 147,400 3,764,596 DTE Energy Trust II, 7.50% BB+ 20,000 528,000 Energy East Capital Trust I, 8.25% BBB- 204,900 5,204,460 PNM Resources, Inc., 6.75%, Conv BBB- 258,199 12,832,490 PSEG Funding Trust II, 8.75% BB+ 462,275 12,361,234 Public Service Electric & Gas Co., 5.05%, Ser D BB+ 30,000 2,760,000 Puget Sound Energy Capital Trust II, 8.40% BB 185,600 4,740,224 TECO Capital Trust I, 8.50% B 85,845 2,182,180 Oil & Gas Exploration & Production 4.30% Anadarko Petroleum Corp., 5.46%, Depositary Shares, Ser B BBB- 24,600 2,449,238 Apache Corp., 5.68%, Depositary Shares, Ser B BBB 27,500 2,738,830 Devon Energy Corp., 6.49%, Ser A BB+ 25,250 2,586,547 Nexen, Inc., 7.35% (Canada) BB+ 1,494,079 38,562,179 Other Diversified Financial Services 9.44% ABN AMRO Capital Funding Trust V, 5.90% A 867,400 20,947,710 ABN AMRO Capital Funding Trust VI, 6.25% A 353,900 8,939,514 Citigroup Capital VII, 7.125% A 30,042 756,758 Citigroup Capital VIII, 6.95% A 241,200 6,138,540 Citigroup Capital IX, 6.00% A 384,700 9,540,560 Citigroup Capital X, 6.10% A 720,000 18,072,000 General Electric Capital Corp., 5.875% AAA 325,930 8,089,583 General Electric Capital Corp., 6.10% AAA 94,747 2,379,097 JPMorgan Chase Capital XI, 5.875%, Ser K A- 1,030,000 24,864,200 JPMorgan Chase Capital XIV, 6.20%, Ser N A- 25,000 625,500 JPMorgan Chase Capital XVI, 6.35% A- 60,000 1,515,000 Real Estate Investment Trusts 5.00% Duke Realty Corp., 6.50%, Depositary Shares, Ser K BBB 151,600 3,752,100 Duke Realty Corp., 6.60%, Depositary Shares, Ser L BBB 118,500 2,961,315 Duke Realty Corp., 6.625%, Depositary Shares, Ser J BBB 638,100 15,856,785 Kimco Realty Co., 6.65%, Depositary Shares, Ser F BBB+ 384,750 9,830,363 Public Storage, Inc., 6.18%, Depositary Shares, Ser D BBB+ 20,000 477,000 Public Storage, Inc., 6.50%, Depositary Shares, Ser W BBB+ 450,000 11,119,500 Public Storage, Inc., 7.50%, Depositary Shares, Ser V BBB+ 184,530 4,777,482 Public Storage, Inc., 7.625%, Depositary Shares, Ser T BBB+ 25,500 653,055 Public Storage, Inc., 8.00%, Depositary Shares, Ser R BBB+ 177,100 4,540,844 Page 5 John Hancock Preferred Income Fund III Securities owned by the Fund on February 28, 2006 (unaudited) Regional Banks 2.47% National Commerce Capital Trust II, 7.70% A- PFGI Capital Corp., 7.75% A- Reinsurance 0.26% RenaissanceRe Holdings Ltd., 6.08%, Ser C (Bermuda) BBB Thrifts & Mortgage Finance 1.19% Abbey National Plc, 7.25% (United Kingdom) A- Abbey National Plc, 7.375% (United Kingdom) A- Wireless Telecommunication Services 0.28% United States Cellular, 7.50% A- Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) ($000) Value Short-term investments 0.87% $9,400,000 (Cost $9,400,000) Government U.S. Agency 0.87% Federal Home Loan Bank, Disc Note 03-01-06 AAA Total investments 100.00% $1,078,582,634 Page 6 John Hancock Preferred Income Fund III Financial futures contracts February 28, 2006 (unaudited) Number of Open contracts contracts Position Expiration Appreciation U.S. 10-Year Treasury Note Short Jun 06 $41,044 Financial futures contracts John Hancock Preferred Income Fund III Interest rate swap contracts February 28, 2006 (unaudited) Rate type Notional Payments made Payments received Termination amount by Fund by Fund date Appreciation $35,000,000 4.00% (a) 3-month LIBOR Apr 09 $1,076,831 (a) Fixed rate Interest rate swap contracts John Hancock Preferred Income Fund III Footnotes to Schedule of Investments February 28, 2006 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $16,075,312 or 1.49% of the Fund's total investments as of February 28, 2006. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on February 28, 2006, including short-term investments, was $1,084,367,861. Gross unrealized appreciation and depreciation of investments aggregated $28,409,899 and $34,195,126, respectively, resulting in net unrealized depreciation of $5,785,227. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Preferred Income Fund III By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: April 24, 2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: April 24, 2006 By: /s/ John G. Vrysen John G. Vrysen Executive Vice President and Chief Financial
